              Case 1:21-cv-02604-PKC Document 33
                                              32 Filed 09/01/21 Page 1 of 1


                                                           Application GRANTED. The
                                                           conference is adjourned.

                                                           SO ORDERED.
                                                           9/1/2021
101 Park Avenue
New York, NY 10178
Tel (973) 992-4800 Fax (973) 992-9125
www.foxrothschild.com


JORDAN B. KAPLAN
Direct No: 973.994.7819
Email: jbkaplan@foxrothschild.com


                                                           September 1, 2021
VIA ECF

Hon. P. Kevin Castel
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

           Re:         Diamond v. 500 SLD, LLC
                       Civil Action No. 1:21-cv-2604-PKC

Dear Judge Castel:

        We represent defendants Scott Diamond and 500 SLD, LLC (collectively, “Defendants”). We
write pursuant to Your Honor’s Individual Practices, and with the consent of all parties, to request to
adjourn the initial conference in this matter, which is presently scheduled for September 2, 2021.

        As the Court is aware from our prior correspondence, the parties are engaged in global settlement
discussions, which continue to progress towards resolution, that would result in the dismissal of the within
lawsuit. The parties will be meeting in person within the next week, and hope to finalize the terms of a
global settlement agreement shortly. While the parties continue to progress in their settlement negotiations,
we respectfully request a brief adjournment of the initial conference.

         As always, we thank the Court for its time and attention to this matter. Should the Court require
anything further from Defendants, please do not hesitate to have Your Honor’s chambers reach out to me
directly.

                                                           Respectfully submitted,



                                                           Jordan B. Kaplan

cc:        Counsel of Record (via ECF)




124737441.1
